Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2016

                                     No. 04-16-00090-CR

                                     Jose Flores FRANCO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 2355
                           Honorable Pedro Gomez, Judge Presiding


                                        ORDER

        Court reporters Corina E. Lozano and Cindy Wilde have filed a notification of late
reporter’s record, requesting additional time to file the reporter’s record. We grant the request
and ORDER Corina E. Lozano and Cindy Wilde to file the reporter’s record on or before May
13, 2016. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court